Title: To George Washington from Nathanael Greene, 13 April 1782
From: Greene, Nathanael
To: Washington, George


                        Sir

                            Head Quarters, near Dorchester April 13th 1782.
                        
                        Your Excellency’s Letters of the 26th of January, and 18th of February have both been received. But I am
                            afraid some of the Northern dispatches have been taken by the Enemy, and carried into Charles town. It is certain they
                            have taken a packet coming to me, but where from I cannot learn.
                        I have represented my situation so fully in several former Letters, and as our difficulties rather increase
                            it will be unnecessary to state them anew. My application to Count Rochambeau for reinforcements was dictated by
                            necessity. Not to apply I thought would be wrong. If reinforcements could not be obtained no injury could result from the
                            application. The danger appeared so threatening that I thought any delay would be unjustifiable, and as soon as I had
                            fully satisfyed myself with respect to the prospect and designs of the Enemy I communicated to your Excellency the
                            measures I had taken.
                        It was happy for me and for this Country that the reinforcements did not arrive. I hope however that your
                            Excellency will approve of the measures I took. I am not afraid to meet danger and difficulties but my
                            situation is so disagreable that I cannot help feeling for the affairs of this department, and think it
                            incumbent on me to guard against any approaching danger.
                        I an anxious to learn the Enemies plan of operations. Our force here is much inferior to the Enemy’s, and
                            they are daily threatening us with an attack. The want of Cloathing, pay, and better subsistence; and
                            being altogether without spirits has given a murmuring and discontented tone to the Army and the force of mutiny discovers
                            itself in many parts of it. I shall do all I can to keep them in good temper. But what can I do in an
                            exhausted Country, and unsupported?
                        I have enclosed your Excellency Returns of the Army both here and in Georgia. But since the Returns were made
                            upwards of 300 of the North Carolina Troops have been discharged, and the greater part of the remainder
                            will leave us next Month as you will see by the enclosed state of the Line. Colo. Ternant has inspected this part of the
                            Army, and is gone to Georgia to inspect the Troops there. As soon as he returns copies of the inspection shall be
                            forwarded.
                        Enclosed is a copy of a Letter to Congress, a copy of which I have also enclosed to the Minister of War for
                            new organizing the army. General St Clair who will have the honor of delivering this letter will more fully explain my
                            ideas of the latter. If your Excellency approves thereof I wish it may be adopted, being fully persuaded this or some
                            thing similar is absolutely necessary to put the army on a tolerable footing both with respect to performing duty, as well
                            as preserving discipline.
                        I am very sorry to find by your Letter that the measures taken by the States generally to recruit their Army
                            are by no means as flattering as you could wish. If money can be had men May be got. I think men may be recruited now as
                            easy as they could have been at any one period of the War, except just at the beginning. I fear little will be done in any
                            of the Southern States owing to the poverty prevailing in some, and confusion in others. Whatever plan of operations your
                            Excellency may adopt for the Campaign I shall do every thing in my power to carry your views into execution as far as
                            possible. But I cannot help feeling much for this department. No part of Saxony last WarI believe ever felt the ravaging hand
                            of War with greater severity than it has been felt here. I have the honor to be with great respect your Excellency’s mo:
                            obedient humble servant
                        
                            Nath. Greene

                        
                    